Appellant insists that the evidence fails to show that he knew his automobile had struck Streeter. The State's evidence shows that appellant was driving north, and that Streeter was south of the road machine he was working with; red lanterns were out as danger signals; the street was straight at the point of the accident; the car hit Streeter first and then hit the machine; appellant's automobile was badly damaged. It was appellant's contention that he did know he had hit the machine, but did not know he had struck any person. From the State's evidence the jury could and did reach the conclusion that appellant knew he had struck some one. The issue of whether he had such knowledge was submitted to the jury. Their finding was in favor of the State. We would not be warranted in substituting our judgment for theirs upon an issue of fact where evidence is in the record upon which their conclusion may be founded.
Other matters suggested in appellant's motion appear to *Page 94 
have been correctly disposed of originally, and a further discussion seems not called for.
The motion for rehearing is overruled.
Overruled.